 

 

Case 1:17-CV-09483-DAB Document 82 Filed 10/03/18 Page 1 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

~--- -- x
RACHEL WITLIEB BERNSTEIN,
Civil Action No. 1 :17-cv-9483(DAB)
Plaintiff,
v.
BILL O’REILLY and :
FOX NEWS NETWORK LLC, : PLAINTIFF RACHEL WITLIEB
TWENTY-FIRST CENTURY FOX, INC., : BERNSTEIN’S SECOND AMENDED
Defendants. : C()MPLAINT AND JURY DEMAND
~--- X

 

Plaintiff, RACHEL WITLIEB BERNSTEIN, through her attorneys, Smith Mullin,
P.C., files this separate Second Amended Complaint, per the Court’s Order dated September
25, 2018, Civ. Action No. 17-cv-9483(DAB), [Dkt. No. 81], allowing this amendment and
severing plaintiff Bernstein’s claims from those of the other two piaintiffs, and alleges as
folloWs:

PRELIMINARY STATEMENT

1. This is a civil action by the plaintiff, Rachef Witlieb Bernstein, (“Plaintiff” or
“Ms. Bernstein,”), against defendants Bill O’Reilly (“Defendant” or “O’Reilly”) and FoX
NeWs Network LLC (“Defendant” or “Fox News”) and TWenty~First Century Fox, lnc.
(“Defendant” or “215* Century Fox”). ln addition to suing for defamation, Plaintiff has
additional cfaims for breach of contract, breach of the covenant of good faith and fair dealing,

and tortious interference

 

 

 

Case 1:17-CV-09483-DAB Document 82 Filed 10/03/18 Page 2 of 25

THE PARTIES

2. Plaintiff, Rachel Witlieb Bernstein, is a resident and citizen of California.

3. Defendant Bill O’Reilly is a citizen of New York State residing in Long
lsland.

4. Defendant Fox News is a cable television news and entertainment company
that operates, among other things, the Fox News Network, Fox Business News,
Foxnews.com and, until recently, Fox News Latino.

5. Defendant FoX News is a Wholly owned subsidiary of its parent company,
Defendant 21st Ccntury FoX, and maintains its principal place of business in New York, New
York, where the acts complained of occurred. Rupert Murdoch Was, and is, the Chairman of
Fox News and acting CEO, as well as the co-Executive Chairman of 21st Century Fox.

6. Defendant 21St Century Fox is a corporation incorporated in the State of
Delaware with its principal place of business in New York, New York.

7. Defendant 215t Century Fox completely controls and dominates its subsidiary,
Fox News, with respect to all of the events set forth herein

8. Because of the serious public relations and litigation matters, including the
drop in shares price and revenue caused by Defendants’ own actions in fostering and
covering up years of sexual harassment, discrimination and retaliation at Fox News,
Defendant let Century Fox has, at all times relevant hereto, taken over and directed all
public relations and litigation matters relating to its subsidiary, Fox News, concerning the
numerous sexual harassment, discrimination and retaliation claims that have plagued

Defendants. In fact, after the former CEO Roger Ailes of Fox News was forced out on or

 

 

 

Case 1:17-CV-09483-DAB Document 82 Filed 10/03/18 Page 3 of 25

about July 21, 2016 because of numerous sexual harassment complaints made against him,
l\/ir. l\/lurdoch took over Fox News as the acting CEO and has remained in that position at
FoX News to this day.

9. ln addition, Defendant let Century Fox, has indicated in its 2017 Annual
Report to its shareholders that it - the Company a has taken over control of these matters
When it wrote:

Fox News Channel

The Company and certain of its current and former employees have been subject to

allegations of sexual harassment and discrimination and racial discrimination relating

to alleged misconduct at the Company’s Fox News Cha.nnel business The Company
has settled some of these claims and is contesting other claims in litigation To date,
none of the amounts paid in settlements or reserved for pending or future claims, is
individually or in the aggregate, material to the Company. The Company has also
received regulatory and investigative inquiries relating to these and stockholder
demands to inspect the books and records of the Company which could lead to future

litigation .. .

l(}. At all times pertinent hereto, Defendant O’Reilly was, and remains, an agent,
representative and employee of Defendants Fox News and 21St Century Fox.

11. Even after O’Reilly was taken off the air at Fox News as a host of his own
cable program on April 19, 20'17, O’Reilly remained and remains contractually bound to
defendants under his employment contract With Defendants as that contract has yet to expire

12. Defendants Fox News and 215t Century FoX continued to promote and

maintain the profile of defendant O’Reilly by having hirn on the air and allowing its on-air

hosts to provide a platform for O’Reilly, including for the defamation described herein.

 

 

 

Case 1:17-CV-09483-DAB Document 82 Filed 10/03/18 Page 4 of 25

_~T_UMLQB
13. This Court has diversity jurisdiction over this action pursuant to 28 U.S. C. §
1332 in that the plaintiff’s citizenship is completely diverse from that of the defendants and
the matter in controversy exceeds the sum of $75,000.00 exclusive of interest and costs.
M
14. Venue is proper in this District under 28 U.S. C. § 1391(b)(2) because
defendants Fox News and 21St Century Fox are based in New York City, defendant Bill
O’Reilly lives in Long lsland, New York, and the actions complained about herewith Were
authorized by Fox News Network in New York. Additionally, the contract at issue was
entered in New York City, the contract provides that New Yorl<; law applies, and the conduct
at issue took place in New Yorl< City.
COUNT ONE
(BREACH OF CONTRACT)
A. Rachel Witlieb Bernstein
15. In July of 2002, plaintiff Rachel Witlieb Bernstein entered into a Settlement
Agreernent and Release releasing Fox News and Bill O’Reilly of all claims, including claims
of discriminationl The Agreement provides as follows:
S(D Non-Disparagement: Witlieb and Fox each agree not to
disparage, trade libel, or otherwise defame each other, and in
the case of FoX, Witlieb agrees not to disparage, trade libel, or
otherwise defame its officers or employees, including without
limitation, Bill O’Reilly. in the case of Witlieb, for purposes of
this Paragraph S(e), the term “Fox” shall mean the released
parties referenced in Paragraph 4(a) above, including Bill

O’Reilly, and said released parties agree not to disparage, trade
libel, or otherwise defame Witlieb.

 

 

 

Case 1:17-CV-09483-DAB Document 82 Filed 10/03/18 Page 5 of 25

16. The Agreernent further provides:

Confidentiali‘_n_;: Wittlieb (sic) and FoX, and their respective
legal counsel, and any other person acting on Wittiieb (sic) or
Fox’s behalf, or through either of them, shall not disclose to
any person the contents of this Agreement or the facts or
allegations that gave rise to this Agreement. If asked, each of
Wittlieb (sic) and Fox and their respective legal counsel may
say only ‘The matter has been resolved (or settled)’, without
elaboration Notwithstanding the foregoing, however, Wittlieb
(sic) and Fox, and their respective counsel, shall not be
prohibited from making such disclosures of these matters to
any person who has a legal necessity to know (as, for example,
in the case of a valid subpoena) and to their respective
accountants, and in Wittlieb’s (sic) case, to her immediate
family, but in each such instance Fox and Wittlieb (sic) shall
specifically make best efforts to prevent those persons from
repeating those disclosures to any other person Either Wittlieb
(sic) or Fox’s breach of this provision shall constitute a
material breach of this Agreement.

17. Plaintiff Bernstein has in no way violated any of the provisions of the
respective Settlement Agreement.

18. On April l, 2017, The New York Times reported that “Bill O’Reilly Thrives
at Fox News, Even as Harassment Settlements Add Up.” The article by Emily Steel and
Michael S. Schmidt revealed that defendant O’Reilly and/or defendant Fox News had paid
five women about $13 million to forego litigation and never speak about what O’Reilly did to
them. The article specifically mentioned plaintiff Bernstein by name:

lion News has been aware of complaints about inappropriate
behavior by Mr. O’Reilly since at least 2002, when Mr.
O’Reilly stormed into the news room and screamed at a young
producer, according to current and former employees, some of

whom witnessed the incident

Shortly thereafter, the woman, Rachel Witlieb Bernstein, left
the network with a payout and bound by a confidentiality

 

 

 

Case 1:17-CV-09483-DAB Document 82 Filed 10/03/18 Page 6 of 25

agreement, people familiar with the deal said. The exact
amount she was paid is not known, but it was far less than the
other settlements The case did not involve sexual harassment
19. l\/ls. Bernstein was not the source of the information printed in The New York
Times.
20. l\/ls. Bernstein at all times relevant to this lawsuit was a member of a small
identifiable group of five Women named in the April l, 2017 New York Times article.
B. I}efendants’ I)isparaging and Defamato;'y Statements
21. ln the April l, 2017 New York Times article, l\/lr. O’Reilly violated the non~
disparagement clause in l\/is. Bernstein’s settlement agreement and defamed her by stating:
J ust like other prominent and controversial people, I’rn
vulnerable to lawsuits from individuals who want me to pay
them to avoid negative publicity. ln my more than 20 years at
Fox News Channel, no one has ever filed a complaint about me

with the Human Resources Department, even on the
anonymous hotline.

The worst part of my job is being a target for those who would
harm me and my employer, the Fox News Channel. Those of us
in the arena are constantly at risk, as are our families and children
l\/fy primary efforts will continue to be to put forth an honest TV
program and to protect those close to me.
22. Defendants continued their defamation of the plaintiff, including:
(a). On April 19, 2017, defendant Fox News defamed plaintiff in an article on Fox
letterhead Written by full-time Fox analyst, Howard Kurtz, and published on foxnews.corn,

and republished throughout the world. ”i`he publication noted that O’Reilly was meeting with

the Pope as part of a VlP tour of the Vatican and sympathetically portrayed and quoted

 

 

 

Case 1:17-CV-09483-DAB Document 82 Filed 10/03/18 Page 7 of 25

Defendant O’Reilly as “disheartened” that he was “parting ways with FoX News” due to
“completely unfounded claims” which are part of a “liberal smear campaign” and a “brutal
campaign of character assassination that is unprecedented in post-l\/IcCarthyist America.”
This article is still available on line http://ww.foxnews.com/entertainment
/2017/04/ l 9/fox-news-drops-bill-oreilly-in-wake-harassment-allegations.html.

(b). That same publication on foxnews.com contains a video link to a statement read
by an anchor on the Fox News TV program The F actor in which she said:

Finally tonight, it is the end of an era here at the Fox News
Channel. As we mentioned earlier, Bill O'Reilly is leaving this
chair and this network after more than 20 years. Bill has been the
undisputed king of cable news and for good reason He is an
incredibly talented broadcaster who raised the bar for interviewers
everywhere He has also held his stature, exacting standards in his
quest to put the best possible program on the air and they are great.
And you his audience responded in record numbers making The
Factor the number one cable news show for more than 16 years.
He has also been loyal and We can't tell you how much that means
to everyone on The Factor. ln a memo to the staff today, Rupert,

J ames and Lachlan l\/furdoch who run Fox News, described Bill
this Way: "By rating standards, Bill O'Reilly is one of the most
accomplished TV personalities in the history of cable news. In
fact, his success by any measure is undisputable. We wish him the
very best."

23. Defendant G’Reilly continued his disparagement and defamation of Ms.
Bernstein on O’Reilly’s website and in comments published by Fl`he Hollvwood Reporter on
April 2l, 2017. Defendant O’Reilly stated:

But most importantly, i’m a father who cares deeply for my
children and who would do anything to avoid hurting them in

any way. And sol have put to rest any controversies to spare
my children

 

 

 

Case 1:17-CV-09483-DAB Document 82 Filed 10/03/18 Page 8 of 25

The worst part of my job is being a target for those who would
harm me and my employer, the Fox News Channel. Those of
us in the arena are constantly at risk, as are our families and
children My primary efforts will continue to be to put forth an
honest TV program and to protect those close to me.

24. These statements also were published in whole or in part by numerous media
outlets including, but not limited to, Newsweek, the Washington Post, NBCnews.corn, New
York l\/lagazine, l\/loney Magazine, CNN.com, CNBC.com, Vanity Fair, the LA Times, the
Washington Examiner, Huffington Post, and the Chicago Tribune These statements were
published to millions of people

25. Defendant Fox News published a statement through its parent company,
Defendant 2lst Century Fox, defending defendants O’Reilly and Fox as Well as 2lst Century
Fox on April 1, 2017, the same date The New York Times story exposing O’Reilly’s years of
abuse of women was published:

l\lotwithstanding the fact that no current or former Fox News
employee ever took advantage of the 21st Century Fox hotline
to raise a concern about Bill O’Reilly, even anonymously, we
have looked into these matters over the last few months and
discussed them with Mr. O’Reilly. While he denies the merits
of these claims, Mr. O’Reilly has resolved those he regarded as
his personal responsibility Mr. O’Reilly is fully committed to
supporting our efforts to improve the environment for all our
employees at Fox News.

26. In repeating that defendant O’Reilly denied the merits of the claims of those

named in the article in The New York Times defendants Fox News and 21St Century Fox

 

defamed plaintiff Defendants Fox News and 21St Century Fox knew that numerous
witnesses saw O’Reilly abuse and mistreat l\/fs. Bernstein and that video footage supported

her claims.

 

 

 

Case 1:17-CV-09483-DAB Document 82 Filed 10/03/18 Page 9 of 25

27. Defendants Fox News, 21St Century Fox and O‘Reilly disparaged and defamed
the plaintiff by falsely claiming that she did not complain to the company about O'Reilly's
illegal actions. Contrary to defendants false statements, Ms. Bernstein repeatedly
complained to Fox Hurnan Resources, Bill Shine, and other Fox executives about O'Reilly‘s
mistreatment As defendants know, there was no “hotline” when plaintiff Bernstein Was
employed. 21St Century Fox Was not the parent company of Fox News until 2013.

28. Defendant Fox News did not have clear mechanis:ms to report harassment and
abuse and employees, including Suzanne Scott, President of Programming, were not aware of
any hotline until recent years, and certainly not a 2lst Century Fox hotline prior to 2013, if
then

29. The policy manual at Fox News provides that complaints can be brought to
the legal department (Dianne Brandi during all relevant times).

30. By making the repeated false statements that plaintiff (a member of a small
identifiable group) never complained, defendants O’Reilly, Fox News and 21Sc Century Fox
disparaged and defamed plaintiff, portraying her as a liar and extortionist who had concocted
complaints and never gave the company the opportunity to investigate them in a timely way.
ln fact, defendants Fox News and 21st Century Fox chose to get rid of women who
complained about harassment and abuse and insist on their silence while continuing to
employ defendant O'Reilly, allowing him to continue his harassment and abuse of female Fox
employees

31. Defendants’ false statements that plaintiff never complained was published by

numerous news outlets throughout the country making it available to millions of people

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 10 of 25

32. ln the statements above, defendant O’Reilly portrayed himself as a “target”
and claimed that complaints against him are extortionate This is false ln fact, he is a serial
abuser and plaintiff s complaints about him were far from extortionate

33. Defendant O’Reilly was employed by Fox News and was an agent and
representative of defendant 21st Century Fox when he breached the non-disparagement and
confidentiality clauses of l\/[s. Bernstein’s Settlement Agreement.

34. Defendants Fox, 21St Century Fox and O’Reilly materially breached the
Agreement by making statements other than the agreed-upon statement and by issuing false,
disparaging and defamatory statements

35. Defendants knew that plaintiff Bernstein was forced by defendants to sign the
non-disparagement and confidentiality clauses and would be afraid to answer defendants’
false, disparaging and defamatory statements.

36. Defendant Fox News participated in and authorized its employee Bill O’Reilly
to breach the contract by disparaging l\/ls. Bernstein

37. Defendants Fox News and 21St Century Fox participated in and authorized its
employee and agent Bill O’Reilly to defame plaintiff Bernstein

3 8. Defendant Fox News breached it agreement with plaintiff Bernstein in
making a statement other than the statement specifically stipulated in her settlement
agreement

39. Defendants Fox News breached its contract with plaintiff Bernstein by
allowing and authorizing its employee Bill O’Reilly to disparage and defame l\/ls. Bernstein

and to make statements other than those to which the parties agreed.

10

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 11 of 25

40. On September 13, 2017, defendant Bill O’Reilly again falsely stated to E
I-iollywood Reporter that “no one was mistreated on my watch.” This statement falsely
portrayed the plaintiff and others (the small group identified in the April l,, 2017 New York
m article) as liars.

41. Also on Septernber 13, 2017, defendant O’Reilly stated to 'i`he HollMood
Reporter that “once you get a famous name, and once you’re in the political arena, the
combination is devastating If they can get yon, they’re going tojget you.” O’Reilly
presented himself as a victim of a vast conspiracy and not a serial abuser and coward hiding
behind the non~disclosure agreements he forced his victims to sign.

42. O’Reilly portrayed the smail group of abused women identified in the April 1,
2017 New York Times article, including Ms. Bernstein, in a false light, defamed and
disparaged their character, calling into question their motives for objecting to O’Reilly’s
abuse and ultimately being forced out at Fox News with a Settlement Agreement.

43. On September 18, 2017, defendant O’Reilly was a guest of FoX Anchor Sean
Hannity on Hannity’s radio show, “The Sean Hannity Show.” On that September 18, 2017
radio show, O’Reilly defamed Plaintiff by portraying himself as a “victim” of Women who
falsely accused him of harassment and made claims against him, that he had conducted an
investigation into many of the women who had reported him and it produced “shocking
results” and that he was “the latest victim” of a progressive campaign aimed at getting him

off the air. ()’Reilly continued to claim:

- that after his “investigation” he would give the public “facts,” “no he
said she said. Facts. Cold stone facts. Shocking the defamation that
can occur.”

il

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 12 of 25

- Clearly referring to the harassment claims made against him in Ih_e
New York Times article, O’Reilly said, “They don’t care if it’s true or
not. Allegations become facts.”

~ By making such false statements, O’Reilly was referring to Plaintiff, a
member of the small group of women who were previously identified
in the said New York Times articles, in yet another attempt to portray
Plaintiff as a liar, who could not be believed, who, along with other
women, made false claims against him.

44. Fox News’ website promotes its employee’ Sean Hannity’s podcasts, radio
show and his website. Specifically, by clicking on the link, “You want more of i-Iannity?”
on Fox’s website, it provides a direct link to the website, “SeanHannity.com” which
broadcasts’ Sean Hannity’s radio show including the one from September 18, 2017.
Defendant Fox News by providing a link to the Sean Hannity website which includes his
radio show, is a “publisher” of the September 18, 2017 defamatory statements made by
O’Reilly.

45. Defendant O’Reilly’s defamatory campaign against Plaintiff continued on
September 19, 2017 when he appeared on the Today show, a daytime TV show, and was
interviewed by l\/iatt Later. During that interview, in which he was asked about The New
York Times article and the women who had made complaints of harassment and misconduct

against him, O’Reiily defamed Plaintiff repeatedly, including when he said:

MR. O’REILLY: i've been in this bnsiness, i've worked for l2 companies; not

one time did 1 have any interaction with HR or any complaints filed against me.
=l< =l¢ =1=

MR. O’REILLY: ...every allegations is conviction...Every allegations in

this area is a conviction They don’t look for the truth.
=l< =i¢ >l=

MR. LAUBR: But you were also named. [in the women’s lawsuits].
MR. O‘REILLY: l was named in a few ofthem. A few of them.

12

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 13 of 25

MR. LAUER: * * * - - have you done some self-reflection and have you
looked at the way you treated women that you think now or think about differently
now than you did at the time?

MR. O’REILLY: l\/ly conscience is clear. What l have done is organized a
legal team to get the truth to the American people, so if you to, um, newsmax.com or

billoreilly.com, ***
=i= >\¢ >i=

MR. O’REILLY: You know, nobody’s a perfect person, but l can go to sleep
at night very well knowing that I never mistreated anyone on my watch in 42 years

46. The above-referenced statements made by O’Reilly on The Today Show were
false. w

47. By repeating that he did not have “any complaints filed against me” and that
“he never mistreated anyone on my watch in 42 years” and that “his legal team [would] get
the truth to the American people” O’Reilly’s statements portrayed plaintiff as a liar who had
brought unfounded complaints against him.

48. On October 21, 2017, Emily Steel and l\/lichael Schrnidt revealed in another
New York Times article that in lanuary 2017, defendant O’Reilly paid Fox News analyst Lis
Wiehl $32 million in exchange for a release of claims of repeated harassment, a non-
consensual sexual relationship, and receiving unwanted pornographic e~mails or texts. The
article stated that the settlement required l\/ls. Wiehl to sign a non-disclosure agreement and
to destroy communications between O’Reilly and Wiehl.

49. The New York Thnes also reported that in February 20l'7, one month after
O’Reilly agreed to pay l\/ls. Wiehl $32 million in exchange for a Release of claims against
him and the company, Fox News, aware of the settlement, signed a four year contract with

O’Reilly paying him $25 million a year.

13

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 14 of 25

50. ln response to the new reporting, Mr. O’Reilly made more false and
defamatory statements when questioned about the numerous settlements he and Fox had
entered into with women, by again stating “I never mistreated anyone.” In fact, he mistreated
i\/ls. Bernstein frequently and in front of numerous witnesses Defendants’ false statement
disparaged and defamed Ms. Bernstein by portraying her as a liar.

51. ]n making the statement “I never mistreated anyone,” defendant O’Reilly
defamed plaintiff Bernstein and others, members of the small group about which O’Reilly
was clearly speaking

52. In October of 2017, O’Reilly added that the claims against him were
“politically and financially motivated.” He also stated that he had “resolved matters privately
because he wanted to protect his children from the publicity.” "l`hese false statements
portrayed plaintiff in a false light and disparaged her character, in fact calling her a liar,
political operative and extortionist.

53. in fact, Mr. ()’Reilly is lying and covering up the truth. He mistreated Ms.
Bernstein She was forced out of her job at Fox News and paid a settlement because of his
mistreatment She did go to HR and other company executives to complain about him
several times. Fox News took no action to protect plaintiff from O’Reilly. There were many
witnesses to her mistreatment, some of which was recorded She was not politically or
financially motivated to seek legal redress for O’Reilly’s abuse.

54. ln October 2017, l\/Ir. O’Reilly made several public appearances to promote a
new book. During those public appearances, he stated that the complaints made against him

at Fox News by women who received settlements (an obvious reference to the small group

14

 

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 15 of 25

identified in the April l, 2017 New York Times article) were “a political and financial hit
job.” 'l`his defamatory and disparaging statement is false Plaintiff Bemstein settled her
claims and left Fox News because of severe mistreatment, harassment and abuse by l\/Ir.
O’Reilly, as he knows.

55 . ln October 2017, l\/lr. O’Reilly made several public appearances to promote a
new book. During those public appearances, he stated that the complaints made against him
at Fox News by women who received settlements (an obvious reference to the small group
identified in the April l, 2017 New York Times article) were “a political and financial hit
job.” This defamatory and disparaging statement is false Plaintiff Bernstein settled her
claims and left Fox News because of severe mistreatment, harassment and abuse by Mr.
O’Reilly, as he knows

56. Defendants Fox News and O’Reilly knew plaintiff s settlement was among

 

numerous examples of settlements entered in order to keep quiet O’Reilly’s abuse of women
and the atmosphere at Fox which enabled such abuse Despite this knowledge defendant
Fox News issued a statement designed to disparage and defame plaintiff by falsely claiming
that she never complained about O’Reilly’s abuse

57. On or about October 18, 2017, defendant O'Reilly held a press conference at
the office of his lawyers with two lawyers in attendance The press conference was attended
by Emily Steel and l\/iichael Schmidt of The New York Times, which in print and online
reaches millions of readers around the world.

58. On October 21, 2017, The New York Times reported that defendant O’Reilly

was recorded on October 18, 2017 making the following false, disparaging and defamatory

15

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 16 of 25

statement in a taped on-the-record interview with the New York 'l`imes: “l’ve been in the
business for 43 years and l’ve never had a complaint filed by anyone at 12 different
companies.”

59. On October 23, 2017, The New York Times posted a podcast including an
audio recording of defendant O'Reilly’s on-the-record statements at that press conference he
held at his lawyer's office on October 18, 2017. in that press conference New York Times
reporter Michael Schmidt asked if O'Reilly wanted to address anything in the 2017 article
O'Reilly claimed that the settlement figures were wrong, and falsely stated:

Well, it's been a horrendous experience I've been in the broadcast business,

journalism business 43 years. l‘ve never had one complaint filed against me

by a coworker, in any Human Resources department in 43 years. And that

encompasses l2 different companies

So, all of a sudden, all this stuff happens, and the pain it brings to my children

is indescribable lndescribable. And l would give up my life to protect my

children, but l find myself not able to protect them because of things that are
being said about me, their father.

*=l=>l=

...Eric Bolling’s son is dead. He’s dead. Because of allegations made, in my
opinion, and l know this to be true, against Mr. Bolling. No game

60. Defendant O’Reilly’s above-comments were false, defamatory and meant to
portray himself as a victim. New York Times reporter Emily Steel noted that during the
interview defendant O’Reilly claimed there was a “left wing conspiracy that was behind his
ouster and that he had been organizing a legal team to get the truth out to the Arnerican
people.” Defendant O‘Reilly then stated:

we have physical proof that this is bullshit. Bullshit. Okay? So, it‘s on you, if you
want to destroy my children further. All right? Because it's all crap.

16

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 17 of 25

So why don't you be human beings for once. This is horrible It's horrible what l

went through, horrible what my family went through This is crap, and you know it.

It's politically and financially motivated, and we can prove it, with shocking

information

61. On October 23, 2017, Defendant O’Reilly appeared on Glenn Beck’s radio
program, full audio recording available at, httr)s://soundcloud.com/glennbeck/10-23-17-bill-
oreilly-bonus, and O’Reilly again defamed plaintiff Bernstein with the following false
comments:

Yeah, well, l was in the, uh, l have been in the broadcast business for 43 years, 12

different companies Never one time Was there any complaint filed against me with

Human Resources or anybody’s legal team, nothing zero.

20 years and six months All right, 20 years and six months fat Fox] l resolved

three things That’s all l resolved in 20 years and 6 months, l resolved three things
and the only reason 1 did resolve them was to keep my children safe

>f=$$

My biggest mistake was settling You gotta understand how much pain this has
caused me and my children. l would do anything for my children. That's why l did it.

62. O’Reilly then falsely claims that plaintiff Bernstein violated the confidentiality
provisions of her settlement agreement, by stating, “in my case, all the confidentially stuff
was ~ violated m every bit of it.”

63. Defendant O’Reilly again defamed plaintiff and falsely accused her of
breaching her agreement when he said: “We thought people would uphold their oath and
what they agreed to do. They haven’t.”

64. On October 23, 2017, defendant O’Reilly stated on his podcast (hypocritically

called “No Spin News”) and/or posted on his website the following false, disparaging and

17

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 18 of 25

defamatory statements referring specifically to the settlements reached at Fox: “Smears in
this country now . . . allegations are facts No doubt about that. Papers don’t check anything
out, they just print whatever allegations they want to print. And it’s devastating, and that
brings me to the main point of this story. The New York 'l`imes knows that I cannot
specifically refute anything in 20 years, 6 months at the Fox News Channel, l resolved three
situations Three I resolved And l did that to protect my children from harm. And l would
do anything, anything to protect my children from harm. So it was three in 20 years and 6
months that l resolved Part of the resolution is nobody talks about it. Now, obviously that’s
been broken on the other side But l can’t break it. Becausc if l do, that opens everything all
up again and it’s insane.”

65. Defendant O’Reilly also said on that podcast that The New York Times “came
back with a bunch of garbage” after having “attacked” him “in a very distorted way for these
harassment deals” in April.

66. In another audio interview between Defendant O'Reilly and Glenn Beck (on
Glenn Beck's radio show, 'l`he Blaze: “Bill O'Reilly & Glenn Beck on the Opioid Crisis,
Uranium One, and More News from the Week”), which was posted on October 27, 2017 on
Defendant O’Reilly’s website, billoreilly.com, with the audio available at,
httns://www.billoreillv.com/f/Audio-Center#plav, Defendant O'Reilly again states:

_(ll§eilly: There are two things here. When it comes to women being, um.

mistreated, that's the best word. Every American should want one thing - justice

Would you agree with that?

Beck: Yes.

18

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 19 of 25

Leilly: The other thing is verifiable is I’ve been in the business 43 years

Never once was there a complaint filed against me with any HR in 12 different

companies Verifiable.

67. On October 23, 2017, defendant O’Reilly stated on his podcast and/or posted
on his website the following false, disparaging and defamatory statement “The bottom line is
that my enemies who want to silence me have made my life extremely difficult and have hurt
me in the marketplace Anybody who doesn’t like me will believe all the stuff the smear
merchants put out, but I’m interested in you, I’m interested in people who are fair-minded.”

68. In the statements set forth above in Paragraphs 21 through 67, defendant
O’Reilly was specifically referring to plaintiff as a member of the small group identified in
the April 1, 2017 New York 'l`imes article Plaintift’ s claims are falsely portrayed by
defendant O’Reilly as based on lies which are part of a conspiracy designed to “smear” him
and “hurt him in the marketplace.”

69. These statements were designed to disparage plaintiff Bernstein by falsely
stating that she never complained about O’Reilly’s abuse, by claiming that O’Reilly did
nothing wrong, by claiming that plaintiff is “smearing” him in order “to silence” him, and by
claiming that plaintiff violated her Settlement Agreement.

70. Gn October 23, 2017 defendant O’Reilly continued to spin false stories on his
podcast and/or his website, falsely portraying himself as a victim, a truth teller, and an heroic
father (while he is none of those things), by stating: “You know, am l mad at God? Yeah,
l’m mad at him. l wish l had more prctection.” He went on to give advice which he has

obviously and repeatedly ignored: “Never give up telling the truth. Never give up protecting

your family ...... I’m going to go down fighting and l’m going to go down telling the trut .”

19

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 20 of 25

7l. On November 29, 2017, Defendants’ defamation campaign against plaintiff
Bernstein continued, on O’Reilly’s “No Spin News,” available on BillOReilly.com, when
O’Reilly compared his own situation - and those of other well-known male broadcasters who
were taken off the air after harassment complaints were revealed - to being victims of “false
accusations” akin to the Salem Witch trials and indicating that he intended to sue his accusers
(which of course includes plaintifD in court1

All right, so there’s a lot of talk about here in America and l’m going to be very
precise in my analysis tonight because it’s a fact that we have now entered a very
dangerous period in our republic. Today, Matt Lauer left NBC News because he was
accused of something * * *

So l was thinking maybe we move the media from New York City to Salem,
Massachusetts.

=l< >l= >l<
l’ve been upfront on this from the very beginning in my situation, l took the slings
and arrows and l told my attorneys we’ll abide by what we promised to do. But we are
now going to confront everybody in court. That’s where we’re going to adjudicate in
my situation We’ve already filed one lawsuit and we’ve got others ready to go.

No more No more l went on The Today Show knowing that i\/latt Lauer is going
to ask me questions because that’s what his NBC bosses wanted him to do. Didl
mind those questions? Ididn’t mind them. l got mv sav loud and clear. You watch
that interviewi l got mv point across That’s the only thing that l ask when I go on
media.

=l==l=>l=

Again, justice No American should be abused in any way, shape, or form. If they
are, they should go into the court where they can get a hearing All right. No problem
with that. But accusations are not facts Accusers are not automatically victims OK.
The Dul<e lacrosse team. Do l have to say any more? l knew some of those families,
destroyed because of false accusations that many in the media ran with all day long
even though they had no blankin’ idea what happened.(emphasis added)

20

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 21 of 25

72. 'l`he above false statements by O’Reilly published on November 29, 2017,
defamed plaintiff Bernstein as a member of a small identifiable group and accused her of
making false reports of sexual harassment and lying about O’Reilly.

73. Defendant O’Reilly also made it clear that he intentionally and maliciously
“got his point” across when he defamed plaintiff on The Today Show. On or about
December 14, 2017, in an interview on SKY News in London, Fox News CEO Rupert
Murdoch, and co-Executive Chairman of 21St Century Fox, stated that the whole raft of
harassment claims at Fox were “nonscnse.” He admitted “a problem” with “our chief
executive” (Roger Ailes), falsely stating that they were “isolated incidents” and falsely stating
that Ailes was “out of the place in hours ~ well three or four days and there’s been nothing
else since then.” Murdoch further stated: “Now of course . . . but that was largely political
because we are conservative Of course, all the liberals are going down the drain. And NBC
is in deep trouble CBS - their stars . . . There are really bad cases that people should be
moved aside and there are other which might’ve been a bit of flirting.” In making these
statements on behalf of Fox News, l\/lurdoch disparaged and defamed plaintiff Bernstein
Roger Ailes was not the only harasser at _Fox News. Bill O’Reilly harassed, abused or
mistreated plaintiff Murdoch knew that plaintiff had a valid claim and significant evidence
when he disparaged and defamed her. Plaintiff’ s claims were never “nonsense” or “flirting”
or because Fox News is “conservative.” Murdoch, as CEO of Fox News, and co-Executive
Chairman of 2lSt Century Fox, speaks on behalf of defendant Fox News as an authorized
spokesperson and binds defendant Fox News and Defendant 2lst Century Fox with his

statements

2l

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 22 of 25

74. By disparaging plaintiff Bemstein, defendants Fox News and O’Reilly
breached the contract they entered with plaintiff Bernstein in 2002.

75. By making statements other than the statement agreed-upon, defendants Fox
News and O’Reilly breached the contract they entered with plaintiff in 2002.

76. As a direct and proximate result of the aforesaid breaches of contract, plaintiff
Bernstein has suffered and will continue to suffer damages to her reputation, severe
emotional distress, physical sickness, and loss of income

77. Defendants O’Reilly and Fox are jointly and severally liable for the breach of

contract
COUNT TWO
(QEFAMATION)
78. Plaintiff repeats and incorporates the allegations set forth above as if fully set
forth herein.

79. The aforesaid statements falsely portrayed the plaintiff as an extortionate
politically-motivated liar who was never mistreated and who has wrongfully and willfully
hanned l\/lr. O’Reilly and his children

80. The aforesaid statements are defamatory because they expose plaintiff to
public contempt, ridicule, aversion and/or disgrace

81. Defendants’ defamatory statements are not protected by any privilege and are
defamatory per se

32. Plaintiff is not a public figure

22

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 23 of 25

83. Defendants Fox News, 21St Century Fox, and O’Reilly willfully, recklessly and
maliciously published the aforesaid statements of and concerning the plaintiff (a member of a
small group clearly identified in the April l, 2017 New York Times article).

84. Defendants Fox News and 21St Century Fox are directly liable under theories
of respondeat superior as well as agency for the above-referenced defamatory statements of
O’Reilly, all of which were made in the course and scope of his employment and agency
relationship with both Defendants Fox News and 2151 Century Fox.

85. Defendants Fox News and 21“ Century Fox are directly liable under theories
of respondeat superior as well as agency for the above-referenced defamatory statements
made by Rupert Murdoch concerning the plaintiffs, and such defamatory statements were all
made in the course and scope of his employment and agency relationship with both
Defendants Fox News and 21st Century Fox and made for defendants’ benefit

86. Defendants Fox News and 21st Century Fox are independently liable for their
own publishing and re-publishing of the defamatory statements made above, including but
not limited to _on the Fox website in the link to Sean Hannity’s website

87. Defendants Fox News, 21St Century Fox, and O’Reilly negligently published
the aforesaid statements of and concerning the plaintiff (a member of a small group clearly
identified in the April 1, 2017 New York Times article).

88. As a direct and proximate result of the aforesaid defamation, plaintiff has
suffered and will continue to suffer damages to her reputation, severe emotional distress,

physical sickness, special damages and loss of income

23

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 24 of 25

89.

Defendants O’Reilly, Fox News and 215‘ Century Fox are jointly and severally

liable for the defamationl

WHEREFORE, defendants, Fox News, 21st Century Fox and O’Reilly, are jointly and

severally liable to plaintiff for:

(&)

(b)
(C)
(d)
(e)
(f)
(s)

damages

All damages recoverable for all causes of action released in the contract
materially breached by defendants;

reputational damage;

economic damages;

damages for emotional harm and stress;
punitive damages;

attorneys’ fees and costs of suit; and

Such other relief as the Court may deem equitable and just including special

24

 

 

 

Case 1:17-cV-09483-DAB Document 82 Filed 10/03/18 Page 25 of 25

DEMANI} FOR JURY TRIAL

Plaintiff demands a trial by jury in this action on all claims that are triable by a jury.

SMITH MULLIN, P.C.
Attorneys for Plaintiff Rachel Witlieb Bernstein

BY:

Dated: October 3, 20l8

25

/S/ flat lillian

NEIL MULLIN

NANCY ERIKA SMITH

(admittedpro hac vice)

240 Claremont Avenue

Montclair, New Jersey 07042

(973) 783-7607; fax: (973) 783-9894
and

420 lexington Avenue, Suite 300

New York, New York 10170

(212) 297-6134; fax: (917) 677-3697 '

(nmullin@smithmullin.com)

(nsmith@smithmullin.com)

 

